DETAILED ACTION
This office action is in response to application no. 17/712,733 filed on 04/04/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tablet as required by claim 15 and the integration of the ultrasound probe holder with a robotic positioning system as required by claims 25 and 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the integration of the ultrasound probe holder with a robotic positioning system as required by claims 25 and 26 lacks antecedent basis and must be copied into the specification or the subject matter cancelled.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 appears to omit a verb in the following phrase: “wherein at least one component formed from material responsive to cleaning and/or sterilization.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, 20 and 22 all recite the limitation " to free the hands of the operator " in lines 2 and/or 3 of each claim.  There is insufficient antecedent basis for these limitations in the claims.
Claims 16, 20 and 22 all require “securing the position of an ultrasound probe” on line 1 of each claim.  There is insufficient antecedent basis for these limitations in the claims.
Claim 1 requires “securing an ultrasound probe and/or an ultrasound image display in an optimal position”. It is unclear what would satisfy the meets and bounds of the “optimal position” limitation.  For purposes of examination, any position will be considered optimal.
Claim 2 requires “the support arm having a resiliency for responsiveness to repositioning force and a rigidity for maintaining a repositioned orientation”.  It is unclear the meets and bounds of what level of resiliency or rigidity in the support arm would be sufficient to satisfy the claim limitations .  For purposes of examination, all support arms will be considered to have some level of resiliency for responsiveness to repositioning force and some level of rigidity for maintaining a repositioned orientation.
Claim 7 requires “wherein at least one component formed from material responsive to cleaning and/or sterilization.”  It is unclear what would constitute a material that is “responsive” to cleaning and/or sterilization and it is impossible to determine the meets and bounds of this limitation.  For purposes of examination, any material will be considered responsive to cleaning and/or sterilization.
Claim 9 requires the limitation “deforms in response to forces greater than the weight of the receptacle”.  It is unclear what the weight of the receptacle is given that neither the specification nor the claims define this weight. In addition, the limitations directed to “forces greater than the weight of the receptacle” render the claim indefinite as the upper limit of this range is not defined.  In combination, this makes the entire range between the receptacle weight to the weight “greater than the receptacle” undefined and it is impossible to determine the meets and bounds of the claimed range.  Any bending force on the arm is considered to meet this limitation.
Claim 21 recites the limitation "the receptacle" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6 – 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitmore, III et al. (US 2008/0064960, herein Whitmore).
With regard to claim 1, Whitmore discloses a device, 200 having an ultrasound transducer holder assembly 10, 214, 100, for securing an ultrasound probe, transducer, and/or an ultrasound image display in an optimal position to free the hands of the operator, surgeon (Abstract; Figs. 1A – 1M, 3 – 4E, 5; [0041, 0045, 0056]).
The phrase(s) “for percutaneous ultrasound-guided procedures” is considered a statement of intended use and fail to impart further structural elements to the claim.  The device of Whitmore is considered capable of performing as claimed.
	Regarding claim 2, Whitmore discloses a receptacle, 10, 100, 214, for engaging the probe, transducer, or image display; a support arm, 212, having a proximal end and a distal end, the support arm attached to the receptacle at the proximal end and adapted to support the imaging probe or image display in a temporary fixed position and the support arm having a resiliency for responsiveness to repositioning force, movement is resisted, and a rigidity for maintaining a repositioned orientation based on the repositioning force, device permits relatively rigid positioning; and an attachment coupling, 660 & 216, at the distal end of the support arm, the attachment coupling adapted to engage a fixed support, rail of an operating room table 218, for bearing a combined weight of the imaging probe, ultrasound transducer, or image display, receptacle, 100, 214, and support arm, 212 (Figs. 3 – 4E, 4M; [00041, 0046, 0056, 0065, 0069]).  Tray, 712, of which rail, 218, is part, supports a load of 900 lbs. This is considered sufficient for bearing a combined weight of the imaging probe or image display, receptacle, and support arm.
With regard to claim 4, Whitmore discloses wherein the receptacle defines a concave recession, portion of split ring clamp 12, for frictional engagement with a longitudinal side of the imaging probe and/or image display (Fig. 1A; [0024]). 
	Regarding claim 6, wherein the receptacle, 10, 100, 214, has a detachable engagement, through use of 662, with the proximal end of the support arm, 212 (Figs. 1A, 3, 4A, 4N & 4-O).
	The phrase(s) “for exchanging different receptacles” is considered a statement of intended use and fail to impart further structural elements to the claim.  The device of Whitmore is considered capable of performing as claimed.
 	With regard to claim 7, Whitmore discloses at least one component, coupling 662, formed from material responsive to cleaning and/or sterilization, stainless steel (Fig. 4J; [0047])
	Regarding claim 8, Whitmore discloses wherein the receptacle, 10, 100, 214, is defined by opposed, retractable claws, jaws, or braces, opposing portions of split ring clamp 12, adapted for compression biasing around a probe and/or image display, the opposed, retractable claws, jaws, or braces attached to the proximal end of the support arm by a rotatable attachment, 683 (Figs. 1A, 3, 4A, 4N).
	With regard to claim 9, Whitmore discloses wherein the support arm, 212, has a deformable shaft, curvilinear articulating arm, the deformable shaft for holding a deformed position against the weight of the receptacle and imaging probe and/or image display, device permits relatively rigid positioning in which movement is resisted, and deforms in response to forces greater than the weight of the receptacle and imaging probe and/or image display (Figs. 3 – 4C; [0042, 0045, 0056, 0065]).
	Regarding claim 13, Whitmore discloses wherein the attachment coupling, 660, has a jaw, clamp, system associated with 668, or threaded member, 663, adapted for engaging a tubular or nontubular fixture in a compressive arrangement (Figs. 4D & 4E; [0046]).

Claim(s) 16, 17, 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (CN 106419960, herein Gao).
All page and line number citations refer to the attached English translation.
With regard to claim 16, Gao discloses a method of securing the position of an ultrasound probe, 9, and/or ultrasound image display, 7, using a holding device, associated with the detachable connection, to free the hands of the operator for percutaneous ultrasound-guided procedures (Abstract; Figs. 1 & 2; pg. 15, ll. 9 – 15).
Regarding claim 17, Gao discloses wherein the positioning is maintained before and/or during an ultrasound-guided procedure or scan (pg. 3, ll.  5 – 10).
With regard to claim 20, Gao discloses a device for securing the position of an ultrasound probe, 9, and ultrasound-guided needle, associated with 15, using an ultrasound probe holder, associated with the detachable connection, with an integrated needle guide, 15, to free the hands of the operator for percutaneous ultrasound-guided procedures (Abstract; Figs. 1 & 2; pg. 7, ll. 1 – 11 & 18 – 30; pg. 15, ll. 9 – 15).
Regarding claim 22, Gao discloses a method of securing the position of an ultrasound probe, 9, and ultrasound-guided needle, associated with 15, using an ultrasound probe holder, associated with the detachable connection, with an integrated needle guide, 15, to free the hands of the operator for percutaneous ultrasound-guided procedures (Abstract; Figs. 1 & 2; pg. 7, ll. 1 – 11 & 18 – 30; pg. 15, ll. 9 – 15).
With regard to claim 23, Gao discloses wherein the position is maintained before or during an ultrasound-guided procedure (pg. 3, ll.  5 – 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Whitmore, III et al. (US 2008/0064960, herein Whitmore).
Regarding claim 5, Whitmore fails to explicitly disclose wherein the receptacle is adjustable to fit different size ultrasound probes and/or image displays.  Whitmore does contemplate adjustability regarding a portion of the receptacle associated with the fluid interface, space between probe clamp 12 and opposing bottom ring 14 (Fig. 1A; [0022]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the receptacle to accommodate varying probe sizes, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. Such an adjustment does not appear to alter the functionality of the device and the results of such an adjustment appears reasonably predictable.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 106419960, herein Gao).
All page and line number citations refer to the attached English translation.
With regard to claim 21, Gao fails to disclose wherein the integrated needle guide, 15 (see Figs. 1 & 2), is integrated with the receptacle for the probe.
Gao discloses the claimed invention except for integration of the needle guide with the receptacle for the probe. It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the needle guide with the receptacle for the probe, since it has been held that using a one-piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  Such an integration does not appear to alter the functionality of the device and the results of such an integration appears reasonably predictable.

Claim(s) 3, 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore, III et al. (US 2008/0064960, herein Whitmore) in view of Gao et al. (CN 106419960, herein Gao).
Unless otherwise noted, the rationale for the combination of references remains the same throughout this section. All page and line number citations regarding the Gao reference refer to the attached English translation.
With regard to claim 3, Whitmore fails to disclose a second support arm having a second receptacle for holding the probe or image display.
Gao teaches a second support arm, 6, having a second receptacle, frame for display screen 7, for holding the probe or image display, 7 (Figs. 1 & 2; pg. 10, ll. 7 – 12).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of having a second support arm having a second receptacle for holding the probe or image display.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Whitmore to include a second support arm having a second receptacle for holding the probe or image display as taught by Gao, since this allows for freeing the hands of the operator, reducing waste and improving visualization of an operation.
Regarding claim 10, Whitmore in view of Gao discloses wherein the receptacle, associated with the detachable connection, has a needle guide, 15, the needle guide disposed adjacent to the receptacle for directing a needle in a direction of a probed region based on an orientation of a probe, 9, disposed in the receptacle (Gao: Abstract; Figs. 1 & 2; pg. 7, ll. 1 – 11 & 18 – 30; pg. 15, ll. 9 – 15).
	With regard to claim 14, Whitmore in view of Gao discloses wherein the second support arm, 6, is rigid or deformable and adapted for only engaging the image display (Gao: Figs. 1 & 2; pg. 10, ll. 33 – 40).
	Regarding claim 18, Whitmore in view of Gao fail to explicitly disclose wherein a sterile field is maintained for ultrasound- guide procedures comprising a sterile ultrasound probe and/or image display holder device.  Gao does disclose that the puncture operation is sterile (pg. 10, ll. 1 – 6). 
Given the disclosure in Gao regarding a sterile puncture operation, a person of ordinary skill in the art would have recognized the desirability of having sterile field associated with the procedures comprising a sterile ultrasound probe and/or image display holder device.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Whitmore in view of Gao to include having sterile field associated with the procedures comprising a sterile ultrasound probe and/or image display holder device, since this helps prevent the possibility of infection in a surgical environment, the lack of an infection aiding in the healing of a patient undergoing a percutaneous procedure.

Claim(s) 10 – 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore, III et al. (US 2008/0064960, herein Whitmore) in view of Yarmush et al. (US 2021/0378627, herein Yarmush).
Unless otherwise noted, the rationale for the combination of references remains the same throughout this section.
With regard to claim 10, Whitmore fails to disclose wherein the receptacle has a needle guide the needle guide disposed adjacent to the receptacle for directing a needle in a direction of a probed region based on an orientation of a probe disposed in the receptacle. 
Yarmush teaches wherein the receptacle, associated with 1000, has a needle guide, 1080, the needle guide disposed adjacent to the receptacle for directing a needle in a direction of a probed region based on an orientation of a probe disposed in the receptacle (Figs. 10A-10I; [0149 – 0151]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of wherein the receptacle has a needle guide the needle guide disposed adjacent to the receptacle for directing a needle in a direction of a probed region based on an orientation of a probe disposed in the receptacle.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Whitmore to include wherein the receptacle has a needle guide the needle guide disposed adjacent to the receptacle for directing a needle in a direction of a probed region based on an orientation of a probe disposed in the receptacle as taught by Yarmush, since this arrangement has the convenience and portability that comes with being handheld, while at the same time providing the improved accuracy associated with other automated devices.
Regarding claim 11, Whitmore in view of Yarmush discloses wherein the needle guide has a translation control, motor capable of translating the needle in a lengthwise direction, the translation control for advancing and retracting the needle in the direction of the probed region (Yarmush: Fig. 10B; [0149]).
With regard to claim 12, Whitmore in view of Yarmush discloses wherein the needle guide has a trajectory angle control, the trajectory angle control having a selectable stop, motors move the needle in incremental steps, the selectable stop for securing the needle at a trajectory angle for intersecting the probed region upon forward translation of the needle in response to the translation control (Yarmush: [0026, 0081, 0103, 0126]).  The incremental stepping of the motors is seen to at least suggest a selectable stop (any of the incremental steps) which controls the trajectory angles via degree of freedom control through the links in the robotic arm.  In combination with the control strategies related to the degree of freedom movement of the robotic arm, an incremental step, considered equivalent to a selectable stop, is seen to meet the claim limitations. 
Regarding claim 25, Whitmore in view of Yarmush discloses wherein the device is adapted for securing the position of an ultrasound probe and ultrasound-guided needle using an ultrasound probe holder, associated with 1000, with an integrated needle guide, 1080, to free the hands of the operator for percutaneous ultrasound-guided procedures, the ultrasound probe holder adapted to be integrated with a robotic positioning system, 400 (Yarmush: Figs. 4 & 10B; [0048, 0149 – 0151]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Whitmore, III et al. (US 2008/0064960, herein Whitmore) in view of Hwang et al. (US 2016/0213335, herein Hwang).
With regard to claim 15, Whitmore fails to disclose wherein the image display further comprises a smartphone, tablet, or handheld display.
	Hwang teaches wherein the image display further comprises a smartphone, mobile display device such as a mobile phone 180, tablet 185, or handheld display (Fig. 4; [0061]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the image display further comprises a smartphone, tablet, or handheld display.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Whitmore to include the image display further comprises a smartphone, tablet, or handheld display as taught by Hwang, since such an arrangement can improve the convenience and reliability in medical imaging diagnosis by correcting medical image data outputted on various display devices by using the type and output image information of a display device outputting a medical image.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 106419960, herein Gao) in view of Taylor et al. (US 2007/0038112, herein Taylor).
Regarding claim 19, Gao fails to disclose wherein a sterile field for ultrasound-guided procedures is maintained comprising a sterile sleeve for covering the ultrasound probe and/or image display holder.
	Taylor teaches wherein a sterile field for ultrasound-guided procedures is maintained comprising a sterile sleeve, sterile drape, for covering the ultrasound probe and/or image display holder [0096].
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of wherein a sterile field for ultrasound-guided procedures is maintained comprising a sterile sleeve for covering the ultrasound probe and/or image display holder.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gao to include wherein a sterile field for ultrasound-guided procedures is maintained comprising a sterile sleeve for covering the ultrasound probe and/or image display holder as taught by Taylor, since this facilitates sterilization in hard to sterilize areas, allowing the areas to be kept clear for the needle (or any other sterile device) implementation.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 106419960, herein Gao) in view of Yarmush et al. (US 2021/0378627, herein Yarmush).
With regard to claim 26, Gao fails to disclose accurately positioning an ultrasound probe using a probe holder with an optional integrated needle guide to free the hands of the operator for percutaneous ultrasound-guided procedures integrated with a robotic positioning system.
Yarmush teaches accurately positioning an ultrasound probe, 1030, using a probe holder, associated with 1000, with an optional integrated needle guide, 1080, to free the hands of the operator for percutaneous ultrasound-guided procedures integrated with a robotic positioning system, 400 (Figs. 4 & 10B; [0048, 0149 – 0151]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of accurately positioning an ultrasound probe using a probe holder with an optional integrated needle guide to free the hands of the operator for percutaneous ultrasound-guided procedures integrated with a robotic positioning system.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Whitmore to include accurately positioning an ultrasound probe using a probe holder with an optional integrated needle guide to free the hands of the operator for percutaneous ultrasound-guided procedures integrated with a robotic positioning system as taught by Yarmush, since this arrangement has the convenience and portability that comes with being handheld, while at the same time providing the improved accuracy associated with other automated devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sun (CN 109173098) is cited as illustrating a similar ultrasound receptacle (see Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793